(1) Motion to sub*598stitute a party defendant. The defendant claims that Charles A. Comer, as sole executor of the last will and testament of Augusta Comer, deceased, has died and that Ida A. Comer was, on February 18, 1936, appointed as administratrix with the will annexed. The plaintiff’s attorney says that the records in the New York County Surrogate’s Court do not show that such letters have been issued or that the administratrix has qualified. The motion will be granted if in fact it appears that such letters have been issued and the administratrix has qualified. (2) Motion for reargument of the appeal from the judgment affirmed by this court July 10, 1934 [242 App. Div. 703], and from the resettled order of the Supreme Court, affirmed December 6, 1935 [246 App. Div. 730], and reversed on reargument February 28, 1936 [247 App. Div. 763], granted and reargument set down for Tuesday, October 6,1936. The matter has become so far confused in the procedure followed that we think it better to review the whole matter de novo. Present — Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ.